 1
 2
 3
 4
 5
 6
 7                                       UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     HOWARD MICHAEL DEAN, II,                                 ) Case No.: 1:17-cv-01297-BAM
12                                                            )
                       Plaintiff,                             ) ORDER REGARDING PLAINTIFF’S
13            v.                                              ) SOCIAL SECURITY COMPLAINT
                                                              )
14   NANCY A. BERRYHILL, Acting                               )
     Commissioner of Social Security,                         )
15                                                            )
16                     Defendant.                             )
                                                              )
17
18                                                     INTRODUCTION

19            Plaintiff Howard Michael Dean, II (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner”) denying his application for disability insurance

21   benefits (“DBI”) under Title II of the Social Security Act. The matter is currently before the Court on

22   the parties’ briefs, which were submitted, without oral argument, to Magistrate Judge Barbara A.

23   McAuliffe.1

24            Having considered the briefing and record in this matter, the Court finds the decision of the

25   Administrative Law Judge (“ALJ”) to be supported by substantial evidence in the record as a whole

26
27
     1
               The parties consented to have a United States Magistrate Judge conduct all proceedings in this case, including
28   entry of final judgment, pursuant to 28 U.S.C. § 636(c). (Doc. Nos. 7, 8.)

                                                                  1
 1   and based upon proper legal standards. Accordingly, this Court affirms the agency’s determination to

 2   deny benefits.

 3                                     FACTS AND PRIOR PROCEEDINGS

 4           On February 11, 2014, Plaintiff filed an application for disability insurance benefits. AR 17.2

 5   Plaintiff alleged that he became disabled on October 12, 2011, due to depression, anxiety, back pain,

 6   bells palsy, plantar fasciitis, meniscus tear, arthritis, and obesity. AR 120, 217. Plaintiff’s application

 7   was denied initially and on reconsideration. AR 120-23, 128-32. Subsequently, Plaintiff requested a

 8   hearing before an Administrative Law Judge (“ALJ”). ALJ Kevin Gill held a hearing on April 27,

 9   2016, and issued an order denying benefits on August 23, 2016. AR 14-30, 36-68. Plaintiff sought

10   review of the ALJ’s decision, which the Appeals Council denied, making the ALJ’s decision the

11   Commissioner’s final decision. AR 1-5. This appeal followed.

12           Hearing Testimony

13           The ALJ held a hearing on April 27, 2016, in Fresno, California. Plaintiff appeared with his

14   attorney, Robert Ishikawa. Impartial Vocational Expert (“VE”) Judith Najarian also appeared. AR 38.

15           In response to questioning by the ALJ, Plaintiff testified that he has a driver’s license and will

16   drive to doctor’s appointments. When asked about limits on his driving, Plaintiff reported that he has

17   road rage, which is almost constant when he drives. It is not hard for him “to get into confrontations

18   on the street, trying to initiate drag races, stupid stuff” when he gets angry at people. AR 41.

19           Plaintiff reported that he last worked in January 2012 as a cement mixer truck driver. He was

20   fired from that job because he delivered a load of concrete to the wrong address and employees were

21   frightened of his anger. Plaintiff also worked as a window tech, computer tech and concrete cutter.

22   AR 42-44.

23           When asked what prevented him from working, Plaintiff testified that he does not have any

24   drive or motivation, with wanting to die or not be here anymore. He also hears things and sees things

25   that are not there.

26
27
28   2
             References to the Administrative Record will be designated as “AR,” followed by the appropriate page number.

                                                               2
 1          When asked about pain, Plaintiff testified that he has issues with his back, knees, ankles and

 2   left hand. He is not taking pain medications because of his psychiatric medications, which include

 3   Prozac, Seroquel XR and Ambien. However, he does take Gabapentin for his aches and pains, along

 4   with over the counter Naproxen. AR 45-49.

 5          When asked about his mental health treatment, Plaintiff reported being in individual therapy.

 6   He also attended group therapy one time. He sees his psychiatrist once a month, and his therapist four

 7   to eight times a month. AR 50-51.

 8          When asked about his abilities, Plaintiff testified that he could lift a gallon of milk and could

 9   lift 25 pounds. Bending is difficult and he has problems getting in and out of a vehicle. He has a

10   handicapped placard because of his back and knees. He cannot stand for a long time in one spot. He

11   can walk about five minutes. He also has problems with his memory, such as recalling dates, times

12   and instructions. He watches quite a bit of TV, like the History Channel and Discovery Channel. He

13   has problems following an hour-long show, and he will sometimes fall asleep or wander off. AR 51-

14   53.

15          When asked about his anger problems, Plaintiff testified that he tries not to go out without his

16   wife or someone with him because he does stupid stuff on the road. Usually, he will have his wife or

17   daughter-in-law drive. He does not like taking the kids to school because he gets in confrontations

18   trying to drop them off. AR 53-54.

19          When asked about a typical day, Plaintiff reported that he will watch TV, be on Facebook or

20   plain a mindless video game. If he has the energy, he will load the dishwasher or throw a load of

21   clothes through the washing machine. He spends a lot of the day lying down on the couch or in the

22   recliner. He is not in charge of any household chores and he does not exercise. He will grocery shop

23   with his wife or daughter-in-law, but not by himself. He also does not keep money in his bank

24   account, and his wife pays the bills. AR 54-55.

25          In response to questions from his attorney, Plaintiff testified that he had trouble with his past

26   jobs. He had attendance issues and anger issues. He could not get to work on time and would call in

27   sick because he had to drive. Plaintiff also testified that he currently has problems getting out of bed.

28   He isolates most of the time, and his wife tries to draw him out. With his anger issues, he has punched
                                                        3
 1   holes in the walls and broken furniture. He has been trying to deal with his anger issues through

 2   therapy. He attends therapy twice a week. He has suicidal ideations, and although he does not have

 3   plans, he has ideas. He also has auditory or visual hallucinations every day, which affect his ability to

 4   concentrate. His wife looks after him and does not leave him unattended very much. AR 55-60.

 5          Following Plaintiff’s testimony, the ALJ elicited testimony from VE Judith Najarian. The VE

 6   classified Plaintiff’s past work as concrete mixing truck driver, material handler, window repairer,

 7   electronics mechanic, and construction worker II. AR 60-63. The ALJ also asked the VE hypothetical

 8   questions. For the first hypothetical, the ALJ asked the VE to assume an individual of Plaintiff’s age,

 9   education and past jobs who was limited to lifting and carrying 20 pounds occasionally, 10 pounds

10   frequently, and sit, stand, walk six hours in an eight-hour day. This individual also occasionally could

11   do right foot controls, frequent climbing of ramps and stairs, occasional climbing of ladders, ropes and

12   scaffolds, frequent balancing and stooping and occasional kneeling, crouching and crawling. This

13   individual also was limited to occasional exposure to dust, odors, fumes and pulmonary irritants. The

14   individual was further limited to performing simple, routine tasks, frequent interactions with

15   supervisors and interaction with coworkers and the public only on a brief, casual basis, no more than

16   10 percent of the time. The individual also was limited to simple, work related decisions. The VE

17   testified that this individual could not perform any of Plaintiff’s past jobs, but there was other work

18   this individual could perform, such as marker, router, and checker I in a warehouse setting. AR 63-65.

19          For the second hypothetical, the ALJ asked the VE to consider the same individual from

20   hypothetical one who was further limited to only occasional interaction with supervisors. The VE

21   testified that this hypothetical individual could perform the other work described once the individual

22   learned the job past the training time. During the training time, there may be more than occasional

23   contact with the supervisor. AR 65.

24          For the third hypothetical, the ALJ asked the VE to consider the same person from hypothetical

25   two, but in addition to normal breaks, this person would be off task 15 percent of the time in an 8-hour

26   workday. The VE testified that this person could not perform any work. AR 65.

27
28
                                                        4
 1            For the fourth hypothetical, the ALJ asked the VE to consider the same person from

 2   hypothetical two with an additional limitation that the person would have two or more angry outbursts

 3   at work each month. The VE testified that this person would not keep a job. AR 65-66.

 4            For the fifth hypothetical, the ALJ asked the VE to consider the same person from hypothetical

 5   two, but this person would be absent from work two days a month. The VE testified that this person

 6   could not perform any work and would not keep the job. AR 66.

 7            For the sixth hypothetical, Plaintiff’s attorney asked the VE to consider a person who would be

 8   off task 10 percent of an eight-hour workday. The VE testified that this person would not keep a job.

 9   AR 67.

10            Medical Record

11            The relevant medical record was reviewed by the Court, and will be referenced below as

12   necessary to this Court’s decision.

13            The ALJ’s Decision

14            Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

15   determined that Plaintiff was not disabled under the Social Security Act. AR 14-30. Specifically, the

16   ALJ found that Plaintiff had not engaged in any substantial gainful activity since January 5, 2012, his

17   alleged onset date.     The ALJ identified intermittent explosive disorder, depressive disorder not

18   otherwise specified, degenerative disc disease of the lumbar spine, status-post right knee arthroscopy,

19   degenerative arthritis of the right knee, obesity and asthma as severe impairments.          AR 19-20.

20   Nonetheless, the ALJ determined that the severity of Plaintiff’s impairments did not meet or equal any

21   of the listed impairments. AR 20-22. Based on a review of the entire record, the ALJ determined that

22   Plaintiff retained the residual functional capacity (“RFC”) to perform light work, except that he was

23   limited to lifting and carrying 10 pounds frequently and 20 pounds occasionally, sitting 6 hours,

24   standing 6 hours, and walking 6 hours, could push/pull as much as he could lift and carry, limited to

25   right occasional foot control, limited to climbing ramps or stairs, balancing and stooping frequently,

26   limited to climbing ladders, ropes or scaffolds, kneeling, crouching and crawling occasionally, limited

27   to occasional exposure to dust, odors, fumes, and pulmonary irritants, limited to performing simple,

28   routine tasks, limited to occasional interactions with supervisors, limited to interaction with coworkers
                                                         5
 1   and the public only on a brief, casual basis, no more than 10% of the time, and limited to simple work-

 2   related decisions. AR 22-28. With this RFC, the ALJ found that Plaintiff could not perform any past

 3   relevant work, but there were jobs existing in significant numbers in the national economy that

 4   Plaintiff could perform, such as marker, router, and checker I. AR 28-30. The ALJ therefore

 5   concluded that Plaintiff was not disabled under the Social Security Act. AR 30.

 6                                           SCOPE OF REVIEW

 7          Congress has provided a limited scope of judicial review of the Commissioner’s decision to

 8   deny benefits under the Act. In reviewing findings of fact with respect to such determinations, this

 9   Court must determine whether the decision of the Commissioner is supported by substantial evidence.

10   42 U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales,

11   402 U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112,

12   1119, n. 10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as

13   adequate to support a conclusion.” Richardson, 402 U.S. at 401. The record as a whole must be

14   considered, weighing both the evidence that supports and the evidence that detracts from the

15   Commissioner’s conclusion. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). In weighing the

16   evidence and making findings, the Commissioner must apply the proper legal standards.               E.g.,

17   Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988). This Court must uphold the Commissioner’s

18   determination that the claimant is not disabled if the Commissioner applied the proper legal standards,

19   and if the Commissioner’s findings are supported by substantial evidence. See Sanchez v. Sec’y of

20   Health and Human Servs., 812 F.2d 509, 510 (9th Cir. 1987).

21                                                  REVIEW

22          In order to qualify for benefits, a claimant must establish that he or she is unable to engage in

23   substantial gainful activity due to a medically determinable physical or mental impairment which has

24   lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C. §

25   1382c(a)(3)(A). A claimant must show that he or she has a physical or mental impairment of such

26   severity that he or she is not only unable to do his or her previous work, but cannot, considering his or

27   her age, education, and work experience, engage in any other kind of substantial gainful work which

28   exists in the national economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The
                                                        6
 1   burden is on the claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir.

 2   1990).

 3            Plaintiff argues that the Commissioner’s decision should be reversed because the ALJ accepted

 4   testimony from the VE that would preclude Plaintiff from successfully completing the training period

 5   for the work identified at step 5 of the sequential evaluation process. Plaintiff also argues that the ALJ

 6   erred in evaluating Plaintiff’s social limitations in formulating the RFC.

 7                                                      DISCUSSION3

 8            A.      VE Testimony - Training Period

 9            Plaintiff argues that because the ALJ accepted VE testimony that precludes completing the

10   successful training for the other work identified in the national economy, then the Court should reverse

11   the decision and award benefits. (Doc. No. 13 at 6-8.) In other words, Plaintiff contends reversal is

12   warranted because if the most that he can tolerate is occasional interaction with supervisors, then he

13   cannot complete the training time for the jobs identified at step five.

14            At step five of the sequential evaluation, the ALJ relied on VE testimony that a person with

15   Plaintiff’s RFC could perform the requirements of representative occupations such as marker (DOT

16   209.587-034), router (DOT 222.587-038) and checker 1 (DOT 222.687-010).                            AR 30. The VE

17   testified that such a person, limited to only occasional interaction with supervisors, could perform

18   those jobs “once one learns the job past the training time.” AR 65. The VE further testified that

19   “during the training timeframe, there may be more than occasional contact with the supervisor because

20   there’s a training timeframe. But once we’re past that, then it wouldn’t be more than occasional to do

21   those jobs.” Id.

22            In seeking reversal, Plaintiff claims that the VE testified that “an individual with [a limitation

23   to occasional interaction with supervisors] could not get past the training time either for some

24   significant portion of the jobs or all of them.” (Doc. No. 13 at 7.) However, this is not a proper

25   characterization of the VE’s testimony. The VE did not testify that someone with a limitation to

26
27   3
               The parties are advised that this Court has carefully reviewed and considered all of the briefs, including
     arguments, points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or
28   brief is not to be construed that the Court did not consider the argument or brief.

                                                                7
 1   occasional interaction with supervisors could not get past the training time for the representative jobs.

 2   Rather, the VE suggested that during the training time, there may be more than occasional contact with

 3   a supervisor.

 4          Plaintiff next relies on the Program Operational Manual System (“POMS”) DI 25020.010 ¶

 5   B.3 to assert that “the Commissioner describes mental abilities critical to performing unskilled work as

 6   accepting instructions and responding appropriately to criticism from supervisors.” (Doc. No. 13 at 7.)

 7   Plaintiff argues that the VE “recognized this concept as applicable at least during the period of

 8   training, that training requires more than occasional interaction with supervisors because that person

 9   must accept instructions and respond appropriately to criticism during the training process.” (Id.)

10   Plaintiff’s argument is unavailing.

11           There is no obvious corollary between the VE’s testimony regarding interactions with

12   supervisors and Plaintiff’s ability to accept instructions or respond appropriately to criticism from

13   supervisors, nor is there an obvious conflict between Plaintiff’s RFC for occasional interactions with

14   supervisors and the VE’s testimony that a person with such a limitation could perform other work.

15   The ALJ did not find that Plaintiff was unable to accept instructions or that he was unable to respond

16   appropriately to criticism from supervisors.       Instead, the ALJ limited Plaintiff to occasional

17   interactions with supervisors to accommodate Plaintiff’s moderate social limitations.           AR 22.

18   Critically, Plaintiff has not demonstrated that he is unable to tolerate criticism from supervisors or

19   accept instructions.

20          Moreover, the representative jobs of marker (DOT 209.587-034), router (DOT 222.587-038)

21   and checker I (DOT 222.687-010) are unskilled jobs all of which specify in the Dictionary of

22   Occupation Titles (“DOT”) that “Taking Instructions-Helping” is not a significant part of the job. See

23   Marker, DICOT 209.587-034 (G.P.O.), 1991 WL 671802; Router, DICOT 222.587-038 (G.P.O.),

24   1991 WL 672123; and Checker I, DICOT 222.687-010 (G.P.O.), 1991 WL 672130. Indeed, there is

25   no indication that the training period for any of these unskilled jobs would require more than

26   occasional interactions with supervisors. See, e.g., Burtenshaw v. Berryhill, No. 5:16-CV-02243-GJS,

27   2018 WL 550590, at *6-*7 (C.D. Cal. Jan. 23, 2018) (concluding that limitation to occasional,

28   superficial and non-intense interactions with coworkers and supervisors did not conflict with mental
                                                        8
 1   demands for unskilled work in POMS DI 25020.010 ¶ B.3); Losoya v. Berryhill, No. CV 16-8967-

 2   PLA, 2017 WL 4564701, at *5 (C.D. Cal. Oct. 11, 2017) (noting that unskilled jobs “ordinarily

 3   involve dealing primarily with objects, rather than with data or people”).

 4          Further, the POMS is not binding on either the ALJ or on a reviewing court. Lockwood v.

 5   Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1073 (9th Cir. 2010); Lowery v. Barnhart, 329 F.3d 1019,

 6   1023 (9th Cir. 2003) (holding that POMS is an internal procedure manual that does not impose

 7   judicially enforceable duties on an ALJ).

 8          For these reasons, the Court does not find reversible error at step five of the sequential

 9   evaluation.

10          B.      Mental RFC - Social Interactions

11          Plaintiff argues that the ALJ erred by failing to state a valid and reasonable basis for rejecting

12   the social interaction limitations specifically articulated by the state agency physicians, Dr. H. Amado

13   and Dr. D. Funkenstein. (Doc. No. 13 at 10.)

14          On March 26, 2014, Dr. Amado completed a Mental Residual Functional Capacity

15   Assessment. AR 90-92. With respect to social interaction limitations, Dr. Amado opined that Plaintiff

16   was moderately limited in the ability to interact appropriately with the general public, in the ability to

17   accept instructions and respond appropriately to criticism from supervisors and in the ability to get

18   along with coworkers or peers without distracting them or exhibiting behavioral extremes. AR 91. In

19   narrative form, Dr. Amado explained, “due to anger issues and irritability best limited to nonpublic

20   settings with superficial interactions with prospective coworkers and supervisors, but claimant retains

21   appropriate social skills and is able to keep emotions in check.” AR 91.

22          Similarly, on June 18, 2014, Dr. Funkenstein completed a Mental Residual Functional

23   Capacity Assessment. AR 108-10. With respect to social interaction limitations, Dr. Funkenstein

24   opined that Plaintiff was moderately limited in the ability to interact appropriately with the general

25   public, in the ability to accept instructions and respond appropriately to criticism from supervisors and

26   in the ability to get along with coworkers or peers without distracting them or exhibiting behavioral

27   extremes. AR 109. In narrative form, Dr. Funkenstein stated, “due to anger issues and irritability best

28
                                                         9
 1   limited to nonpublic settings with superficial interactions with prospective coworkers and supervisors,

 2   but claimant retains appropriate social skills and is able to keep emotions in check.” AR 110.

 3            In evaluating these opinions, the ALJ reasoned as follows:

 4            As for the state agency psychological consultants, they found that the claimant’s affective
              disorder was severe, resulting in moderate difficulties in activities of daily living, in
 5            social interaction, and in concentration, persistence, and pace. Thus, they limited the
              claimant to simple instructions on a consistent basis and nonpublic settings with
 6
              superficial interactions with prospective coworkers and supervisors. I place great weight
 7            on their assessments, as the claimant’s treatment has remained largely unchanged. He
              continues to receive medication and therapy, and, overall, he has improved with
 8            treatment.
 9   AR 26.
10            Plaintiff argues that the ALJ erred by failing to explain why he rejected the state agency
11   physicians’ limitation of Plaintiff to superficial interactions and instead limited Plaintiff to only
12   occasional interactions with supervisors. (Doc No. 13 at 10.) Plaintiff’s argument is not persuasive.
13            The ALJ was not required to explain how he translated each relevant medical opinion into an
14   RFC determination. See Elkins v. Berryhill, No. 5:17-cv-00248-KES, 2018 WL 294526, at *4 (C.D.
15   Cal. Jan. 4, 2018) (noting that “while ALJs are required to give specific, legitimate reasons for
16   rejecting relevant medical opinions, they are not required to explain how they translated each relevant
17   medical opinion into an RFC determination.”). An “ALJ’s RFC determination need not precisely
18   reflect any particular medical provider’s assessment.” Holcomb v. Comm’r Soc. Sec., No. 2:17-cv-
19   02268-KJM-CKD, 2019 WL 176266, at *4 (E.D. Cal. Jan. 11, 2019) (citing Turner v. Comm’r Soc.
20   Sec. Admin., 613 F.3d 1217, 1222-23 (9th Cir. 2010)). Rather, the ALJ may incorporate the opinions
21   of a physician by assessing RFC limitations entirely consistent with, but not identical to limitations
22   assessed by the physician. See Turner, 613 F.3d at 1222-23. Moreover, an ALJ may reasonably
23   decline to adopt the opinion of a physician “offered as a recommendation, not an imperative.”
24   Carmickle v. Comm'r, Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008) (emphasis in original).
25            Here, the state agency physicians did not limit Plaintiff only to superficial interactions with
26   supervisors and coworkers. Rather, these physicians recommended that Plaintiff was “best limited” to
27   nonpublic settings with superficial interactions with prospective coworkers and supervisors. AR 91,
28   110 (emphasis added). And, while noting this “best” scenario, neither doctor indicated that this was
                                                         10
 1   the most that Plaintiff could do, and both doctors expressly affirmed that Plaintiff “still retained

 2   appropriate social skills” and “was able to keep his emotions in check.” Id. As noted above, the ALJ

 3   was not required to adopt the portion of the opinion offered as a recommendation. Carmickle, 533

 4   F.3d 1165.      Moreover, Plaintiff does not explain how the limitation to occasional contact with

 5   supervisors fails to account for the moderate limitations in social functioning identified by the state

 6   agency physicians, who correspondingly opined that Plaintiff retained appropriate social skills.

 7            Even assuming that the state agency physicians’ proposed restriction to superficial interactions

 8   was significant and probative, the ALJ provided a reasoned explanation for omitting that restriction

 9   from Plaintiff's RFC.4 In evaluating the medical evidence to determine Plaintiff’s mental RFC, the

10   ALJ found Plaintiff “limited to simple, routine tasks involving only simple-work related decisions

11   because of his depressive symptoms . . . [and] that, because of his intermittent explosive disorder, i.e.,

12   issues with anger, he is limited to only brief and casual interaction no more than 10% of the workday

13   with coworkers and the public and to only occasional interaction with a supervisor.” AR 25. The ALJ

14   then tacitly rejected the state agency physicians’ opinions regarding superficial social interactions with

15   supervisors by expressly rejecting “any other [mental] residual functional capacity limits” after

16   “considering the improvements the [plaintiff] has realized with treatment over time.” AR 25. Plaintiff

17   has not challenged the ALJ’s findings with respect to improvement of his mental condition with

18   treatment over time.

19            Accordingly, the Court finds that the ALJ did not err in his evaluation of the state agency

20   physicians’ opinion and his determination of Plaintiff’s mental RFC.

21   ///

22
     4
               At least one court in this circuit has questioned whether the difference between occasional interactions and
23   superficial interaction is significant or probative in evaluating a physician’s opinion. See, e.g., Marks v. Berryhill, No.
     216CV03034APGNJK, 2018 WL 702835, at *6 (D. Nev. Jan. 7, 2018), report and recommendation adopted, No.
24   216CV03034APGNJK, 2018 WL 702888 (D. Nev. Feb. 2, 2018) (“Reasonable minds may differ as to whether or not
     occasional interactions are or are not necessarily superficial interactions. Nonetheless, the Court finds that the difference
25   between an occasional interaction and a superficial interaction is not so great as to find that the ALJ's evaluation and
     explanation of Dr. Lark's opinion is questionable.”).
26
27
28
                                                                 11
 1                                            CONCLUSION

 2          Based on the foregoing, the Court finds that the ALJ’s decision is supported by substantial

 3   evidence in the record as a whole and is based on proper legal standards. Accordingly, this Court

 4   DENIES Plaintiff’s appeal from the administrative decision of the Commissioner of Social Security.

 5   The Clerk of this Court is DIRECTED to enter judgment in favor of Defendant Nancy A. Berryhill,

 6   Acting Commissioner of Social Security, and against Plaintiff Howard Michael Dean, II.

 7
 8   IT IS SO ORDERED.

 9
        Dated:    March 13, 2019                           /s/ Barbara   A. McAuliffe         _
10                                                   UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     12
